Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, 14, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) in further of Song et al. (U.S. Pub No. 2020/0328839 A1)



1. Kim teaches a method, comprising: at a user equipment (UE): receiving a request from a network for radio access capabilities of the UE [par 0013, the method including: receiving a first message including information that requests at least one frequency band supported by the UE and at least one radio access capability of the UE from an evolved Node B]; determining a first plurality of band combinations that the UE is capable of utilizing for communications with the network [par 0014, wherein the capability information comprises at least one carrier aggregation, CA, band combination supported by the UE, and wherein the at least one CA band combination is requested in the first message and includes two downlink frequency bands and one uplink frequency band]; determining a number of band combinations that are to be included with a message generated in response to the request [par 0058, the UE reports information on bands supported by the UE and a combination of the bands and defines identifiers for the bands such that the identifiers do not overlap each other for the FDD band and the TDD band (for example, when a band corresponding to frequency bands f1 and f2 is used for the TDD in area A. For example, when it is assumed that frequency band indicators 0 to 31 relate to an FDD band and frequency band indicators 32 to 63 relate to a TDD band, the UE supports the TDD-FDD CA for the combination of bands if the UE reports that it supports a combination of band 1 and band 50]; ordering the plurality of band combinations into a prioritized order of band combinations based on at least one priority factor [par 0147, if the number of band combinations that will be included in the message of step 745 exceeds a maximum value that can be accommodated in accordance with the capability report restriction information indicated by the message of step 740, it is preferred that only those band combination information elements are included for the bands having a relatively higher priority until the mentioned maximum value is reached]; generating the message that includes the radio access capabilities, wherein the message includes a second plurality of band combinations that are based on the prioritized order and the number of band combinations that are to be included with a message [par 0148, 0150, Meanwhile, as an example of implicit control information, the priorities may be implicitly signaled in the arrangement sequence by arranging the capability report restriction information in the sequence from the highest
priority to the lowest priority (or may be arranged in the sequence from the lowest priority to the highest priority). When the UE performs a restricted capability report, a newly generated MeasParameters is used based on SupportedBandCombinationList and restricted by the capability report restriction information rather than MeasParameters generated based on the entire SupportedBandCombinationList of the UE], and transmitting the message to the network [par 0155, the UE generates a UE capability report message including 820 and 825 and transmits the UE capability report message to the eNB].
 	Kim fails to show band combinations based on at least one weighted priority factor, wherein the at least two weighted priority factors are weighted differently.
 	In an analogous art Song show band combinations based on at least one weighted priority factor, wherein the at least two weighted priority factors are weighted differently [par 0115, 0136, 0138, Since the characteristics of the filter do not change and one of the filters is identified and connected to the antenna, the processor 480 can pre-configure the path of the RF signal to receive according to the pre-selected CA band combination. Independently of the signal reception, the processor 480 can set the paths in the pre-processing unit, the weight factor. For example, when the antenna gain difference of the first antenna 411 and the second antenna 413 is 6 dB, two paths can have the combination gain of 1:4 (i.e., the weight factor 4). Specifically, instead of switching from the direct mode to the cross mode, the electronic device 401 can tune the weighting ratio of 1:2 to 2:1, that is, the weight factor 2 to ½]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM and Song because provides provide an apparatus and a method for effectively receiving a signal by configuring a different path per antenna, according to an antenna performance difference in a wireless communication system.

2. KIM and Zhang illustrates the method of claim 1, w-here ordering the plurality of band combinations is further based on whether each of the plurality of band combination supports supplementary uplink [Kim, par 0143, 0144, if the UE receives a message of step 740 including the information, for example, that only a band combination including one band (or band entry) to which carrier aggregation supported by the UE is not applied for band 1, band 2, band 3, and band 4 and carrier aggregation band combination information elements of all carrier aggregation band combinations including N downlinks and M uplinks (N and M are integers equal to or larger than 1), which includes three downlinks and one uplink may be included in the message of step 745 to be transmitted].


13. KIM describes a user equipment (UE), comprising: a transceiver configured to connect to a network; and a processor configured to: receive a request from the network for radio access capabilities of the UE [par 0013, the method including_: receiving a first message including information that requests at least one frequency band supported by the UE and at least one radio access capability of the UE from an evolved Node B\; determine a first plurality of band combinations that the UE is capable of utilizing for communications with the network [par 0014, wherein the capability information comprises at least one carrier aggregation, CA, band combination supported by the UE, and wherein the at least one CA band combination is requested in the first message and includes two downlink frequency bands and one uplink frequency band]; determine a number of band combinations that are to be included with a message generated in response to the request [par 0058, the UE reports information on bands supported by the UE and a combination of the bands and defines identifiers for the bands such that the identifiers do not overlap each other for the FDD band and the TDD band (for example, when a band corresponding to frequency bands f1 and f2 is used for the TDD in area A. For example, when it is assumed that frequency band indicators 0 to 31 relate to an FDD band and frequency band indicators 32 to 63 relate to a TDD band, the UE supports the TDD-FDD CA for the combination of bands if the UE reports that it supports a combination of band 1 and band 50]; order the plurality of band combinations into a prioritized order of band combinations based on at least one priority factor[par 0147, if the number of band combinations that will be included in the message of step 745 exceeds a maximum value that can be accommodated in accordance with the capability report restriction information indicated by the message of step 740, it is preferred that only those band combination information elements are included for the bands having a relatively higher priority until the mentioned maximum value is reached]; and generate the message that includes the radio access capabilities, wherein the message includes a second plurality of band combinations that are based on the prioritized order and the number of band combinations that arc to be included with a message[par 0148, 0150, Meanwhile, as an example of implicit control information, the priorities may be implicitly signaled in the arrangement sequence by arranging the capability report restriction information in the sequence from the highest priority to the lowest priority (or may be arranged in the sequence from the lowest priority to the highest priority). When the UE performs a restricted capability report, a newly generated MeasParameters is used based on SupportedBandCombinationList and restricted by the capability report restriction information rather than MeasParameters generated based on the entire SupportedBandCombinationList of the UE], wherein the transceiver is further configured to transmit the message to the network [par 0155, the VE generates a UE capability report message including 820 and 825 and transmits the UE capability report message to the eNB].
  	Kim fails to show band combinations based on at least two weighted priority factor, wherein the at least two weighted priority factors are weighted differently.
 	In an analogous art Song show band combinations based on at least two weighted priority factor, wherein the at least two weighted priority factors are weighted differently [par 0115, 0136, 0138, Since the characteristics of the filter do not change and one of the filters is identified and connected to the antenna, the processor 480 can pre-configure the path of the RF signal to receive according to the pre-selected CA band combination. Independently of the signal reception, the processor 480 can set the paths in the pre-processing unit, the weight factor. For example, when the antenna gain difference of the first antenna 411 and the second antenna 413 is 6 dB, two paths can have the combination gain of 1:4 (i.e., the weight factor 4). Specifically, instead of switching from the direct mode to the cross mode, the electronic device 401 can tune the weighting ratio of 1:2 to 2:1, that is, the weight factor 2 to ½]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM and Song because provides provide an apparatus and a method for effectively receiving a signal by configuring a different path per antenna, according to an antenna performance difference in a wireless communication system.
	

14. KIM and Song provides the UE of claim 13, where ordering the plurality of band combinations is further based on whether each of the plurality of band combination supports supplementary uplink [par 0143, 0144, if the UE receives a message of step 740 including the information, for example, that only a band combination including one band (or band entry) to which carrier aggregation supported by the UE is not applied for band 1, band 2, band 3, and band 4 and carrier aggregation band combination information elements of all carrier aggregation band combinations including N downlinks and M uplinks (N and M are integers equal to or larger than 1), which includes three downlinks and one uplink may be included in the message of step 745 to be transmitted].


17. KIM conveys a method, comprising: at a user equipment (UE): receiving a request from a network for radio access capabilities of the UE [par 0013, the method including_: receiving a first message including information that requests at least one frequency band supported by the UE and at least one radio access capability of the UE from an evolved Node 8B]; determining a first plurality of band combinations that the UE is capable of utilizing for communications with the network based on a radio frequency band list[par 0058, the UE reports information on bands supported by the UE and a combination of the bands and defines identifiers for the bands such that the identifiers do not overlap each other for the FDD band and the TDD band (for example, when a band corresponding to frequency bands f1 and f2 is used for the TDD in area A. For example, when it is assumed that frequency band indicators 0 to 31 relate to an FDD band and frequency band indicators 32 to 63 relate to a TDD band, the UE supports the TDD-FDD CA for the combination of bands if the UE reports that it supports a combination of band 1 and band 50]; ordering the plurality of band combinations into a prioritized order of band combinations based on the radio frequency band list [par 0147, If the number of band combinations that will be included in the message of step 745 exceeds a maximum value that can be accommodated in accordance with the capability report restriction information indicated by the message of step 740, it is preferred that only those band combination information elements are included for the bands having a relatively higher priority until the mentioned maximum value is reached]; generating a message that includes the radio access capabilities, wherein the message includes the prioritized order of band combinations; [par 0148, 0150, Meanwhile, as an example of implicit control information, the priorities may be implicitly signaled in the arrangement sequence by arranging the capability report restriction information in the sequence from the highest priority to the lowest priority (or may be arranged in the sequence from the lowest priority to the highest priority). When the UE performs a restricted capability report, a newly generated MeasParameters is used based on SupportedBandCombinationList and restricted by the capability report restriction information rather than MeasParameters generated based on the entire SupportedBandCombinationList of the UE], and transmitting the message to the network [par 0155, the UE generates a UE capability report message including 820 and 825 and transmits the UE capability report message to the eNB].
 	Kim fail to show wherein the prioritized order of band combinations is based two weighted priority factor. In an analogous art Song show wherein the prioritized order of band combinations is based two weighted priority factor[par 0115, 0136, 0138, Since the characteristics of the filter do not change and one of the filters is identified and connected to the antenna, the processor 480 can pre-configure the path of the RF signal to receive according to the pre-selected CA band combination. Independently of the signal reception, the processor 480 can set the paths in the pre-processing unit, the weight factor. For example, when the antenna gain difference of the first antenna 411 and the second antenna 413 is 6 dB, two paths can have the combination gain of 1:4 (i.e., the weight factor 4). Specifically, instead of switching from the direct mode to the cross mode, the electronic device 401 can tune the weighting ratio of 1:2 to 2:1, that is, the weight factor 2 to ½]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM and Song because provides provide an apparatus and a method for effectively receiving a signal by configuring a different path per antenna, according to an antenna performance difference in a wireless communication system.


18. KIM and Song defines the method of claim 17, further comprising: determining whether any two or more of the plurality of band combinations have a same priority [Kim par 0146, For example, in step 740, the eNB indicates only band 1, band 2, band 3, and band 4.as a capability report target list and it is indicated that X is 3 and Y is 1, and it is assumed that the UE supports a band combination including one band (or band entry) and all carrier aggregation band combinations including all N downlinks and M uplinks (N and M are integers equal to or larger than 1) for band 1, band 2, band 3, and band 5 (band 5 is not present in the capability report target list indicated by the eNB)|

19. KIM and Song displays the method of claim 18, further comprising: when two or more of the plurality of band combinations have the same priority, determining a further priority for each of the two or more of the plurality of band combinations having the same priority based on a priority factor [par 0146, For example, in step 740, the eNB indicates only band 1, band 2, band 3, and band 4 as a capability report target list and it is indicated that X is 3 and Y is 1, and it is assumed that the UE supports a band combination including one band (or band entry) and all carrier aggregation band combinations including all N downlinks and M uplinks (N and M are integers equal to or larger than 1) for band 1, band 2, band 3, and band 5 (band 5 is not present in the capability report target list indicated by the eNB)|; and reordering the two or more of the plurality of band combinations in the prioritized order of band combinations based on the further priority [par 0146, Meanwhile, as an example of implicit control information, the priorities may be implicitly signaled in the arrangement sequence by arranging the capability report restriction information in the sequence from the highest priority to the lowest priority (or may be arranged in the sequence from the lowest priority to the highest priority)].


5.  	Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) in view of Song et al. (U.S. Pub No. 2020/0328839 A1) in further view of Yi et al (U.S. Pub No. 2020/0329523 A1).

3. Kim and Song disclose the method of claim 2, further comprising: determining whether a predetermined condition is satisfied [par 0153, The UE sequentially records with respect to BCPs including at least one band the BCPs that satisfy the following condition in SupportedBandCombinationLisé], and wherein when the one or more band combinations support supplementary uplink and the predetermined condition is not satisfied, the one or more band combinations are prioritized [par 0151, 0152, For example, the UE supports, 805, band 1, band 2, band 3, and band 4, and supports, 810, a total of 12 band combinations. Band 1, band 2, band 3, and band 5 are indicated to the UE as the first capability report restriction information. The UE records information on all bands supported by the UE in supportedBandListEUTRA, the BCPs including one band are recorded in SupportedBandCombinationList according to the sequence recorded in supportedBandListEUT RA].
 	KIM and Song fail to show wherein when one or more band combinations support supplementary uplink and the predetermined condition is satisfied, the one or more band combinations are deprioritized,
 	In an analogous art Yi show wherein when one or more band combinations support supplementary uplink and the predetermined condition is satisfied, the one or more band combinations are deprioritized [par 0335, in response to the updated information from the wireless device, base station 1 may deactivate CC2 and/or may also de-configure CC2 to avoid measurements on the CC2 as a serving cell. The wireless device may return the second transceiver (e.g., RF2) from f3 to f2 (e.g., from CC2 to a center frequency of a second system paging carrier/cell). In an example, a wireless device may inform a second list of band combinations to recommend ‘deprioritizing’ on the second list of band combination],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, and Yi because recommending one or more band combinations to deprioritize may inform a needed gap (and/or a gap pattern) in the uplink transmission in one or more frequencies.

15. KIM and Song provides the UE of claim 14, further comprising: determining whether a predetermined condition is satisfied [par 0153, The UE sequentially records with respect to BCPs including at least one band the BCPs that satisfy the following condition in SupportedBandCombinationList], wherein when the one or more band
combinations support supplementary uplink and the predetermined condition is not satisfied, the one or more band combinations are prioritized[par 0151, 0152, For example, the UE supports, 805, band 1, band 2, band 3, and band 4, and supports, 810, a total of 12 band combinations. Band 1, band 2, band 3, and band 5 are indicated to the UE as the first capability report restriction information. The UE records information on all bands supported by the UE in supportedBandListEUTRA, the BCPs including one band are recorded in SupportedBandCombinationList according to the sequence recorded in supportedBandList EUT RA].
 	KIM and Song fail to show wherein when one or more band combinations support supplementary uplink and the predetermined condition is satisfied, the one or more band combinations are deprioritized.
 	In an analogous art Yi show wherein when one or more band combinations support supplementary uplink and the predetermined condition is satisfied, the one or more band combinations are deprioritized [par 0335, In response to the updated information from the wireless device, base station 1 may deactivate CC2 and/or may also de-configure CC2 to avoid measurements on the CC2 as a serving cell. The wireless device may return the second transceiver (e.g., RF2) from f3 to f2 (e.g., from CC2 to a center frequency of a second system paging carrier/cell). In an example, a wireless device may inform a second list of band combinations to recommend ‘deprioritizing’ on the second list of band combination],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, and Yi because recommending one or more band combinations to deprioritize may inform a needed gap (and/or a gap pattern) in the uplink transmission in one or more frequencies.



6.  	Claims 4, 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) in view of Song et al. (U.S. Pub No. 2020/0328839 A1) in further view of Phancal et al (U.S. Pub No. 2019/0373523 A1).


4. KIM and Song illustrates the method of claim 1, Kim and Song fail to show wherein the at least two priority factor comprises two of a performance priority factor, a multiple input multiple output (MIMO) related priority factor, an LTE-NR dual-connectivity (ENDC) related priority factor or an internet protocol (IP) multimedia subsystem (IMS) priority factor
 	In an analogous art Panchal show wherein the at least two priority factor comprises two of a performance priority factor, a multiple input multiple output (MIMO) related priority factor, an LTE-NR dual-connectivity (ENDC) related priority factor or an internet protocol (IP) multimedia subsystem (IMS) priority factor [par 0015, 0047, A wireless station (e.g., an LTE evolved NodeB (eNB)) may serve as an anchor for E-UTRA+ 5G NR Dual Connectivity. Current networking standards define cell reselection priorities (e.g., cellReselectionPriority and cellReselectionSubPriority) for LTE cells generally. However, different priorities are not defined for an LTE cell anchoring LTE and 5G NR Dual Connectivity (EN-DC). . CellReselectionPriority field 413 may include an LTE reselection priority assigned by the network for each frequency band in frequency ID field 412. For example, priorities in cellReselectionPriority field 413 may include priorities for standard LTE-only connections with a value between 0-7, where 0 is the lowest priority and 7 is the highest priority. CellReselectionSubPriority field 414 may include an LTE reselection priority assigned by the network for frequencies within the same frequency band]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, and Panchal  because provides systems and methods described herein a wireless station of a RAN receives a reselection priority value of a frequency band used when the wireless station is an E-UTRA-NR Dual Connectivity (EN-DC).


8. KIM, Song, and Panchal  describes the method of claim 4, wherein the MIMO related priority factor comprises whether a band combination includes a band that supports higher order receiver diversity (IORxD) and multiple input multiple output (MIMO) communication [Kim, par 0147, Meanwhile, as an example of implicit control information, the priorities may be implicitly signaled in the arrangement sequence by arranging the capability report restriction information in the sequence from the highest priority to the lowest priority (or may be arranged in the sequence from the lowest priority to the highest priority]

9. KIM, Song, and Panchal  reveals the method of claim 4, wherein the MIMO related priority factor comprises whether a band combination includes a band combination that supports multiple input multiple output (MIMO) communication on a higher order band [Kim par 0009, The 5G communication system is considered to be implemented in higher frequency (nmWave) bands, e.g., 60 GHz bands, so as to accomplish higher data rates. To decrease propagation loss of the radio waves and increase the transmission distance, the beamforming, massive multiple-input multiple-output (MIMO), Full Dimensional MIMO (FD-MIMO), array antenna, an analog beam forming and large scale antenna techniques are discussed in 5G communication system].


16. KIM and Zhang defines the UE of claim 13, Kim and Zhang fail to show wherein the at least two priority factor comprises two of a performance priority factor, a multiple input multiple output (MIMO) related priority factor, an LTE-NR dual-connectivity (ENDC) related priority factor or an internet protocol (IP) multimedia subsystem (IMS) priority factor 
 	In an analogous art Panchal show wherein the at least two priority factor comprises two of a performance priority factor, a multiple input multiple output (MIMO) related priority factor, an LTE-NR dual-connectivity (ENDC) related priority factor or an internet protocol (IP) multimedia subsystem (IMS) priority factor[par 0015, 0047, A wireless station (e.g., an LTE evolved NodeB (eNB)) may serve as an anchor for E-UTRA+ 5G NR Dual Connectivity. Current networking standards define cell reselection priorities (e.g., cellReselectionPriority and cellReselectionSubPriority) for LTE cells generally. However, different priorities are not defined for an LTE cell anchoring LTE and 5G NR Dual Connectivity (EN-DC). . CellReselectionPriority field 413 may include an LTE reselection priority assigned by the network for each frequency band in frequency ID field 412. For example, priorities in cellReselectionPriority field 413 may include priorities for standard LTE-only connections with a value between 0-7, where 0 is the lowest priority and 7 is the highest priority. CellReselectionSubPriority field 414 may include an LTE reselection priority assigned by the network for frequencies within the same frequency band]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, and Panchal  because provides systems and methods described herein a wireless station of a RAN receives a reselection priority value of a frequency band used when the wireless station is an E-UTRA-NR Dual Connectivity (EN-DC).



20. KIM and Song defines the method of claim 19, KIM and Song fail to show wherein the priority factor comprises two of a performance priority factor, a multiple input multiple output (MIMO) related priority factor, an LTE-NR dual-connectivity (ENDC) related priority factor or an internet protocol (IP) multimedia subsystem (IMS) priority factor.
 	In an analogous art Panchal show wherein the priority factor comprises two of a performance priority factor, a multiple input multiple output (MIMO) related priority factor, an LTE-NR dual-connectivity (ENDC) related priority factor or an internet protocol (IP) multimedia subsystem (IMS) priority factor par 0015, 0047, A wireless station (e.g., an LTE evolved NodeB (eNB)) may serve as an anchor for E-UTRA+ 5G NR Dual Connectivity. Current networking standards define cell reselection priorities (e.g., cellReselectionPriority and cellReselectionSubPriority) for LTE cells generally. However, different priorities are not defined for an LTE cell anchoring LTE and 5G NR Dual Connectivity (EN-DC). . CellReselectionPriority field 413 may include an LTE reselection priority assigned by the network for each frequency band in frequency ID field 412. For example, priorities in cellReselectionPriority field 413 may include priorities for standard LTE-only connections with a value between 0-7, where 0 is the lowest priority and 7 is the highest priority. CellReselectionSubPriority field 414 may include an LTE reselection priority assigned by the network for frequencies within the same frequency band]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, and Panchal  because provides systems and methods described herein a wireless station of a RAN receives a reselection priority value of a frequency band used when the wireless station is an E-UTRA-NR Dual Connectivity (EN-DC).



7.	 Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) ,Song et al. (U.S. Pub No. 2020/0328839 A1) in further view of Phancal et al (U.S. Pub No. 2019/0373523 A1) in view of Siomina et al (U.S. Pub No. 2015/0215793 A1).

5. KIM Song, Panchal demonstrate the method of claim 4, Kim, Song, Panchal, fail to show wherein the MIMO related priority factor comprises whether a band combination includes a band that supports intra-band component carriers and multiple input multiple output (MIMO) communication.
 	In an analogous art Siomina show wherein the MIMO related priority factor comprises whether a band combination includes a band that supports intra-band component carriers and multiple inout multiple output (MIMO) communication [par 0064, Furthermore, the component carriers in intra-band carrier aggregation may be adjacent or non-adjacent in the frequency domain (intra-band, non-adjacent carrier aggregation). A hybrid carrier aggregation comprising any two of intra-band adjacent, intra-band non- adjacent and inter-band aggregations is also possible. Using carrier aggregation between carriers of different technologies is also referred to as "multi-RAT carrier aggregation" or "multi-RAT-multi-carrier system" or simply "inter-RAT carrier aggregation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Zhang, Panchal, and Siomina because this provides adapting a multi-antenna configuration of the wireless device for one or more transmissions to be measured for positioning purposes, or adapting a multi-antenna configuration of the measuring node for one or more positioning measurements.

6. Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) in view of Zhang et al. (U.S. Pub No. 2020/0328839 A1) in further view of KUMAR et al (U.S. Pub No. 2019/0268911 A1).

6. KIM, Song, and Panchal provides the method of claim 4, KIM, Song and Panchal fail to show wherein the MIMO related priority factor comprises whether a band combination includes a band that supports gapless measurements and multiple inout multiple output (MIMO) communication.
 	In an analogous art Kumar show wherein the MIMO related priority factor comprises whether a band combination includes a band that supports gapless measurements and multiple inout multiple output (MIMO) communication [par 0110, For example, the mode of operation of the at least one of the plurality of carriers may be higher order multiple-inout multiple-output (MIMO), in which case the at least one of the plurality of carriers may be prioritized in the NLIC assignment. Another example of the mode of operation of the at least one of the plurality of carriers may be gapless
measurement, in which case the at least one of the plurality of carriers may be prioritized in the NLIC assignment|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, Panchal, and Kumar because if measurements go wrong then potential handover to inferior neighbors may occur, leading to call drop, RLF (radio link failure

8.  	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) Song et al. (U.S. Pub No. 2020/0328839 A1) in further view of Phancal et al (U.S. Pub No. 2019/0373523 A1) in further view of Wu et al (U.S. Pub No. 2019/0215714 A1).

7. KIM, Song, and Panchal conveys the method of claim 4, KIM, Song, and Panchal fails to show wherein the MIMO related priority factor comprises whether a band combination includes a band that supports uplink (UL) multiple input multiple output (MIMO) communication and 256 quadrature amplitude (256-QAM).
 	In an analogous art Wu show wherein the MIMO related priority factor comprises whether a band combination includes a band that supports uplink (UL) multiple input multiple output (MIMO) communication and 256 quadrature amplitude (256-QAM) [par 0028, an first UL bandwidth class, a first MIMO layer, a first modulation order (e.g., 64 QAM, 256 QAM or 1024 QAM)}.
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, Panchal, and Wu because provides a communication device and method for handling communication device capabilities and an improved system capacity and coverage.

9.  	Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) Song et al. (U.S. Pub No. 2020/0328839 A1) in further view of Phancal et al (U.S. Pub No. 2019/0373523 A1) in further view of Hosseini et al (U.S. Pub No. 2020/0296677 A1).

10. KIM,  Song, and Panchal creates the method of claim 4, KIM, Song, and Panchal fail to show wherein the ENDC related priority factor comprises whether a band combination includes a band combination that supports dynamic power sharing.
 	In an analogous art Hosseini show wherein the ENDC related priority factor comprises whether a band combination includes a band combination that supports dynamic power sharing [par 0043, For example, a timing capability parameter may be signaled per band-of -band combination. The timing capability parameter may provide an indication of whether to apply a same uplink timing between NR and LTE for dynamic power sharing capable UE operating in intra-band contiguous synchronous EN-DC].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, Panchal and Hosseini because this provides a wireless communications system may support methods for improving capability parameter signaling along with management of phase discontinuity.


11. KIM, Song, and Panchal disclose the method of claim 4, KIM, Song, and Panchal
fail to show wherein the ENDC related priority factor comprises whether a band combination includes a band combination that supports dual power amplifying.
 	In an analogous art Hosseini show wherein the ENDC related priority factor comprises whether a band combination includes a band combination that supports dual power amplifying [par 0088, Ait 205, the UE 115-a may identify a band combination supported by the UE 115-a. In some implementations, the UE 115-a may identify a band in the band combination supported by the UE 115-a. At 210, the UE 115-a may determine whether the UE 115-a supports a dual power amplifier architecture for the band combination].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, Panchal and Hosseini because this provides a wireless communications system may support methods for improving capability parameter signaling along with management of phase discontinuity.

10. 	 Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. 2015/0327269 A1) in view Song et al. (U.S. Pub No. 2020/0328839 A1) in further view of Phancal et al (U.S. Pub No. 2019/0373523 A1) in further view of MolavianJazi et al (U.S. Pub No. 2020/0329437 Al).

12. KIM, Song, and Panchal defines the method of claim 4, KIM, Song, and Panchal fail to show wherein the ENDC related priority factor comprises whether a band combination includes a band within frequency range 1 (FR1).
 	In an analogous art MolavianJazi show wherein the ENDC related priority factor comprises whether a band combination includes a band within frequency range 1 (FR1) [par 0046, in certain embodiments, to support dynamic power sharing for NR-DC (e.g., NA-NR DC or NN-DC) in which both CGs are NR RAT (e.g., inan FR1+FR1 band combination or an FR2+FR2 band combination].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KIM, Song, Panchal and MolavianJazi because provide power sharing schemes (e.g., how to handle priority levels across the two CGs) may be important.


Response to Arguments
There is no disclosure in either Kim or Zhang that suggests the scaling factor in Zhang can be used for ordering band combinations. It is neither disclosed nor contemplated by these references.
However, in the interest of furthering prosecution, the Applicant has amended the “ordering” step of claim 1 to recite “ordering the plurality of band combinations into a prioritized order of band combinations based on at least [[one]] two weighted priority factors, wherein the at least two weighted priority factors are weighted differently.” The Applicant respectfully submits that Zhang is silent as to use of two or more factors of different weights to order the plurality of band combinations.

The applicant arguments are moot in view of newly rejected claims analogous art Song disclose two weighted priority factors, wherein the at least two weighted priority factors are weighted differently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468